 610DECISIONSOF NATIONAL LABORRELATIONS BOARDstriking of Malowany as Malowany was entering the plant on September 13, andRobichaud's throwing a stone at the company truck in June. It is further foundthat these threats and assaults were occasioned by the fact that the employeesagainst whom they were directed were exercising their protected right to refrainfrom striking, and in order to coerce or intimidate them into joining the strike.Ithas also been found that, at the instigation of the Respondent, the picketsfrequently afterMarch 19, 1957, impeded and interfered with the employees'ingress to and egress from the Company's plant.In view of the above, it is found that, since about March 19, 1957, the Re-spondent has restrained and coerced the Company's employees in the exercise ofrights guaranteed in Section 7 of the Act, in violation of Section 8(b)(1)(A)of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Chas.Weinstein Company, Inc., is, and at all material times has been, anemployer within the meaning of Section 2(2) of the Act.2.CentralMassachusetts Joint Board, TextileWorkersUnion of America,AFL-CIO, is, and at all material times has been, a labor organization within themeaning of Section 2(5) of the Act.3.By restraining and coercing the employees of the Company in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(b)(1)(A)of the Act.4.The above-described unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.5.The General Counsel has failed to prove by a fair preponderance of theevidence that the Respondent violated Section 8(b)(1)(A) of the Act by addressingvile,vulgar, or obscene language to employees, applicants for employment, orofficers of the Company.[Recommendations omitted from publication.]The Life Insurance Company of VirginiaandInsurance AgentsInternational Union,AFL-CIO,Petitioner.Case No. 5-RC-2403.April 3, 1959DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Sidney Smith, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On September19, 1958, the Board issued a notice advising the parties that it wouldhold oral argument and stating that it would, upon application,permit the filing of briefsamici curiaeby labor organizations repre-senting insurance agents and by associations of insurance companies.Thereafter the Board, by its Executive Secretary, stated that itwould also entertain requests to file briefsamici curiaeon behalf ofindividual insurance companies.On November 6, 1958, the Boardheard oral argument. In addition, the Board granted many requestsfor permission to file briefs.123 NLRB No. 75. THE LIFE INSURANCE COMPANY OF VIRGINIA611The Board has considered the entire record, the briefs of theparties, the other briefs and statements, and the oral argument inthis case, and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Insurance Agents International Union, AFL-CIO, and itsLocal No. 27, herein called the Petitioner, seek to represent a unit ofweekly premium or industrial debit agents employed by the Em-ployer in its district office in Danville, Virginia.The Employercontends that no unit smaller than companywide or statewide inscope may be appropriate.The agents covered by the petition are employed in the agencydepartment of the Company which is headed by an agency vice presi-dent and organized into four field divisions, three of which areweekly premium divisions and one an ordinary agency division.Each of the weekly premium divisions is headed by a second vicepresident, who is assisted by a regional director and several fieldtraining supervisors, and includes a number of States.The weeklypremium division in question includes all district offices in the StatesofVirginia,Georgia, Alabama, Florida, and Tennessee. In Vir-ginia, the Employer has 254 weekly premium agents distributedthroughout 18 district offices.Each district office is supervised by amanager and one or more associate managers, each of whom super-vises a staff of five agents.The duties and general working conditions of weekly premiumagents are centrally determined and uniform throughout the Stateand, so far as possible, throughout the Employer's organization.All agents enjoy the same employee benefits.Each agent is em-ployed under a comprehensive written contract, uniform throughoutthe Employer's system, which defines his duties and responsibilitiesand fixes his compensation.Each agent is also furnished a manualof instructions which outlines in detail the procedures and ruleswhich must be observed in the conduct of business by the districtoffices.Agents are initially recruited by district office managers orassociate managers but hiring is subject to home office approval fol-lowing examination of the agent's application and the report of anindependent investigation.All agents are eligible to participate ina uniform retirement plan which embraces medical expense insur-ance, group life insurance, and disability income payments.Allagents are covered by a uniform vacation policy.The workweek,office hours, and holidays are uniform throughout the field officesand all absences from work are reported to the home office.Promo-tions from agent to associate manager are made by the second vice 612DECISIONSOF NATIONALLABOR RELATIONS BOARDpresident in charge of the division and are, where practicable, made:from within the district office where the vacancy exists.Except inrare and extreme cases the discharge of an agent must be approvedin advance by the home office.Each agent in the employ of the Employer must be licensed bythe insurance department or other regulatory authority of the Statein which he is employed.Most States, including Virginia, prescribe.training standards in accordance with State statutes and administra-tive regulations which must be met before an agent may secure a.permanent license.The Employer's training manuals are tailored,to the specific requirements of each State in which business is con-ducted and in Virginia the manual must be approved by and filed'.with the State insurance department.Many States now require.agents to pass written examinations on State insurance statutes and:regulations prior to licensing.While the requirements of the dif-ferent States are varied they are uniform throughout any givenState.Localities do not regulate the sale of insurance.All of theEmployer's operations are conducted on a State-by-State basis sinceregulation is on that basis.For premium tax purposes all saleswithin a State must be accounted for to that State and detailed state-ments must be submitted annually to each State in which businessis conducted.Each State requires that insurance policy forms be-filed with its insurance department.It is clear from the foregoing and the entire record in this case.that the unit requested by the Petitioner is based upon the Peti-tioner's extent of organization among the employees of the Employer..Indeed, the Petitioner candidly concedes this to be so when it states,.as it did at the hearing and in its brief, that it seeks a citywide unitbecause it lacks facilities to undertake a campaign to organizeemployees on a broader basis.The Board, however, is precluded bySection 9(c) (5) of the Act from according controlling effect to thisfactor as the Petitioner is asking it to do here.Chairman Leedom and Member Rodgers reaffirm and adhere tothe well-settled Board rule enunciated inMetropolitan Life Insur-ance Company 1that, in the absence of unusual circumstances, state-wide or companywide units are the only appropriate bargainingunits for insurance agents.They note that the Board has in thepast found that statewide units of insurance agents of this Employerare appropriate.2Furthermore, in their opinion the Petitioner hasfailed to demonstrate that organization of the Employer's industrialagents on a statewide basis is not practicable. Inasmuch as allagents of the Employer who work in Virginia have similar dutiesand conditions of employment, they find no reason to make an excep--156 NLRB 1635.2 The Life Insurance Company of Virginia, 57NLRB 279. THE LIFE INSURANCE COMPANY OF VIRGINIA613tion in this case.Accordingly, Chairman Leedom and MemberRodgers find that the unit sought by the Petitioner, based as it isupon extent of organization, does not satisfy theMetropolitan Life:standard, and is therefore inappropriate.Member Jenkins is satisfied, as are his colleagues, that the petition-must be dismissed, because to do otherwise would be to make thePetitioner's extent of organization the determinative factor.Inthese circumstances he finds it unnecessary, however, to decide inthis proceeding whether a companywide or statewide or other typeunit would be appropriate.Since the unit proposed in this proceeding is not appropriate forpurposes of collective bargaining, no question has arisen concerningthe representation of employees of the Employer within the meaning[The Board dismissed the petition.]MEMBERFANNING,concurring specially :I agree with the dismissal of the petition in this proceeding, butfor reasons different from those of my colleagues.Chairman Leedom and Member Rodgers find the unit sought bythe Petitioner inappropriate and they would expressly reaffirm andadhere to the "well. settled Board rule enunciated inMetropolitanLife Insurance Companythat, in the absence of unusual circum-stances, statewide or companywide units are the only appropriatebargaining units for insurance agents." 3Member Jenkins dismisses,on the ground that to do otherwise would be to make the Petitioner'sextent of organization determinative.I would not reaffirm theMetropolitan Life Insurance Companydecision.In that case, the Board stated that "in the absences ofunusual circumstances, the practice of setting up units for insuranceagents smaller than State-wide in scope should be avoided."TheBoard detailed the scope of the organizational efforts taking place atthat time among insurance agents, indicated that it was steadilygrowing, and concluded that the tendency of such organization wastoward statewide units.As stated by the Board in that case:Thus, the rapid growth of union organization among insuranceagents makes it clearly appear that provisional units less thanState-wide in scope are, under ordinary circumstances, unneces-sary to make collective bargaining reasonably possible for themif they desire it.... In the instant case, since the Federation,3Although the Board has adhered to the unit rule established inMetropolitanin casesinvolving industrial insurance agents, it has not applied the rule to other job classifica-tions in the industry.Both clerical employees of life insurance companies and insuranceadjusters have been granted elections in citywide units.(Texas Prudential Insurance Co.,109 NLRB 319,321 ; andThe Travelers Insurance Company,116 NLRB 387.) 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Independent, and the CIO are all actively engaged in abroad organizational program in Ohio, and since it may reason-ably be anticipated that one of these organizations may in thenear future extend its membership to State-wide proportions,we are of the opinion that it will not effectuate the policies ofthe Act to set up city-wide units for employees of the Companyin Ohio at this time.As shown by the record in this case, this 1944 prediction as to theextent of organization among insurance agents has not been fulfilledand that decision, I think it can fairly be said, has been a majorobstacle.It appears to me that extent of organization was the con-trolling factor in theMetropolitan Lifecase.Having in mind thebasic policies of the statute as set forth in Section 1, and consistentwith Section 9(c) (5), I cannot now reaffirm that decision.Nor would I dismiss this petition, as my colleagues have, on theground that the Petitioner admitted that it did not have the facilitiesto organize on a broader basis. If a labor organization's desire toorganize on a broader basis were the criterion for finding that apetition seeks an inappropriate unit, the Board would find itself dis-missing petition after petition where the unit requested is less thanemployerwide, or to carry this concept to its logical conclusion, lessthan industrywide.Labor organizations are in the business oforganizing employees, and it is not fanciful to assume that they de-sire to organizeallthe employees they can, or, at least, all employeesin certain job classifications.That the Board has heretofore given a reasonable interpretationto the extent of organization provision in Section 9(c) (5) is evidentin prior decisions where, for example, the Board has held that thefact that a labor organization may have unsuccessfully attempted toorganize on a broader basis does not render the smaller unit soughtinappropriate when the smaller unit is otherwise appropriate. (SeeWhittaker Controls Division of Telecomputing Corporation (Lyn-wood Plant),122 NLRB 624; andThe Berger Brothers Company,116 NLRB 439.)I would apply to units of insurance agents the same criteria of ap-propriateness the Board applies to units in retail establishments, suchas the administrative structure of the Employer's operations, geo-graphical separation, centralization of operations, interchange ofpersonnel, and uniform wages, duties, and working conditions. (See,for example,Fatherc6Son Shoe Stores, Inc.,117 NLRB 1479.)In the present case, on the facts detailed in the majority opinionI would find that the unit sought does not conform to an admin-istrative division of the Employer's organization, that the operationsare highly centralized, and that the wages, duties, and working con- CHESTER CABLE CORP.615ditions are uniform as far as possible throughout the Employer'sorganization.Accordingly,I would and do find that a unit limitedto Danville,Virginia,is inappropriate.MEMBER BEAN took no part in the consideration of the above De-cision and Order.Chester Cable Corp.andLocal No. 441, Metal Precision, Elec-tronics and Production Workers,National Independent UnionCouncil, PetitionerandLocal No. 1783, International Brother-hood of Electrical Workers,AFL-CIO.Case No. 2-RC-9679.April 3, 1959SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted among certain employeesof the Employer, on December 19, 1958, under the direction andsupervision of the Regional Director for the Second Region.Atthe conclusion of the election, the parties were furnished with a tallyof ballots which shows that 111 ballots were cast, of which 50 werefor the Petitioner, 52 were for the Intervenor, and 9 were challenged.The challenges were sufficient in number to affect the results of theelection.On December 29, 1958, the Petitioner filed timely objections toconduct affecting the results of the election.After investigation ofthe objections and challenges, the Regional Director, on February12, 1959, issued and served upon the parties his report on objectionsand challenged ballots.On February 20, 1959, the Employer filedexceptions solely to the disposition of three of the nine challengesin the Regional Director's report, as will be described below.ThePetitioner and the Intervenor filed no exceptions.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to athree-menmber panel [Members Rodgers, Jenkins, and Fanning].The Regional Director found in his report that the objections filedby the Petitioner were without merit and, accordingly, recommendedthat they be overruled.As no exceptions were filed to this recom-mendation, we adopt it.The Regional Director recommended that the challenges to theballots of Charles Weeks, Morris Conterino, Howard Doremus, VetoMangano, Thomas Murphy, Joseph Lawrence, and Anoinette Wan-czyk be overruled, and that their ballots be opened and counted.Healsorecommended that the challenges to the ballots of CorneliusMeeuwisse and Floyd Crossway be sustained.As no exceptions were123 NLRB No. 84.